This is a Non-Final office action for serial number 16/808,864. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of the claims is withdrawn in view of the newly discovered reference(s) to Salzman 7,886,693 and DeMayo 9,022,334 therefore, the finality of that action is withdrawn.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu CN 201533702 in view of  Nolan 2,653,330 in view of Salzman 7,886,693. Xu discloses a device comprising: a stanchion (2) comprising a vertically extending portion that extends from a first end to a second end; a clamp assembly, the clamp assembly including an upper clamp (upper 4), lower clamp (lower 4); a upper clamp foot (end extending downwardly) projecting downwardly from a distal portion of the upper clamp; and a lower clamp foot (end extending upwardly) projecting upwardly from a distal portion of the lower clamp; an accessory attached or attachable to the stanchion, wherein the accessory comprises a mosquito net assembly (5), a camera, or a mobile;, further comprising an accessory comprising a mosquito net assembly, wherein the mosquito net assembly (5) comprises a positioning structure attached or attachable to the stanchion and a mosquito net configured to be draped over the positioning structure to hang over and around the bassinet. Xu discloses all of the limitations of the claimed invention except for the clamp assembly including biasing member. Nolan teaches that it is known to have a clamp assembly including a upper clamp (8), a lower clamp (9), a foot (40) projecting downwardly, a foot (41) projecting upwardly, and a bias member (42), the foot of the lower clamp is offset from the foot of the upper clamp such that the foot of the upper clamp is closer to the vertical extending portion of the stanchion than the foot of the lower clamp. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu to have included a clamping assembly including bias member as taught by Nolan for the purpose of providing a biasing force to bias the clamps toward each other to ensure firm and sturdy clamping to the support device and prevent disengagement and slipping. Xu in view of Nolan discloses all of the limitations of the claimed invention except for the recessed gap between the lower clamp foot and the connector. Salzman teaches that it is known to have a recessed gap (46) defined between the lower clamp foot (44) and the connector (16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Nolan to have the recessed gap between the lower clamp foot and the connector as taught by Salzman for purpose of providing a firm grip to a lip or rail type structure to prevent accidental removal. Xu in view of Nolan in view of Salzman discloses a method comprising: attaching an accessory attachment device to a bassinet, wherein the accessory attachment device comprises a clamp assembly for attachment to the bassinet and a stanch ion that extends from the clamp assembly to position an accessory above the bassinet, wherein the clamp assembly comprises connector (6 and 7 of Nolan) that connects an upper clamp and a lower clamp and biases the upper clamp and lower clamp toward each other, wherein attaching the accessory attachment device to the bassinet comprises: positioning the upper clamp of a clamp assembly over a upper rail of a bassinet; positioning a lower edge of the bassinet within a gap defined between the connector and a foot of the lower clamp; and allowing the bias provided by the connector to compress a foot of the upper clamp against the upper rail of the bassinet and the foot of the lower clamp against an underside of the bassinet to entrap the bassinet between the upper and lower clamps allowing for height variances between the upper rail and underside of the bassinet and/or flexibility in the upper rail.  
Claims 2, 3, 8-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu CN 201533702 in view of Nolan 2,653,330 in view of Salzman 7,886,693 in view of Hazan GB100958. Xu in view of Nolan in view of Salzman discloses all of the limitations of the claimed invention except for the mosquito net comprising a weighted beam, a positioning structure, and an arm portion. Hazan teaches that it is known to have wherein the stanchion further comprises an arm portion (m); wherein the positioning structure comprises an oblong ring (c); attaching the accessory to an arm portion of the stanchion such that the accessory hangs over a sleeping area of the bassinet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Xu in view of Nolan in view of Salzman to have the mosquito net comprising a weighted beam, a positioning structure, and an arm portion as taught by Hazan for the purpose of providing a mosquito net assembly which will completely surround the user and prevent accidental lifting or removal. 
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu CN 201533702 in view of Nolan 2,653,330 in view of Salzman in view of Reese 9,016,644. Xu in view of Nolan in view of Salman discloses all of the limitations of the claimed invention except for the secondary attachment strap. Reese teaches that it is known to have a secondary attachment configured to provide a secondary attach to a bassinet; secondary attachment comprises a strap (300) wherein the strap extends from the lower clamp.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Nolan in view of Salzman to have the secondary attachment strap as taught by Reese for the purpose of preventing the clamp from accidental removal. 
Claims 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu CN 201533702 in view of Nolan 2,653,330 in view of Salzman 7,886,693 in view of Drouillard 4,126,290. Xu in view of Nolan in view of Salzman discloses all of the limitations of the claimed invention except for the foot of the upper clamp comprising an upper arcuate contour along an engagement surface for engaging an upper rail. Drouillard discloses wherein the foot (19) of the upper clamp comprises an arcuate contour along an engagement surface and wherein a radius of a distal portion of the arcuate contour is less than a radius of a proximal portion of the arcuate contour. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Nolan in view of Salzman to have the foot of the upper clamp comprising an upper arcuate contour along an engagement surface as taught by Drouillard for the purpose of engaging an upper rail of a bassinet or curved supports for providing a conforming shape to the railing for firming holding on the support railing. 
	Claims 16, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu CN 201533702 in view of Nolan 2,653,330, as discussed above, in view of DeMayo 9,022,334. Xu in view of Nolan discloses all of the limitations of the claimed invention except for the lower clamp foot comprises a first and second foot. DeMayo teaches that it is known to have lower clamp foot comprises a first and second foot including a gap/groove. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Nolan to have the lower clamp foot comprises a first and second foot including a gap/groove as taught by DeMayo for purpose of providing a firm grip to a lip or rail type structure to prevent accidental removal. Xu in view of Nolan in view of DeMayo discloses all of the limitations of the claimed invention except for the groove that extends laterally along the gap along an arcuate path. It would have been an obvious matter of design choice to have made to have the groove that extends laterally along the gap along an arcuate path, since such a modification would have involved a mere change in the shape of a component to conform to the shape of the railing.  A change in shape is generally recognized as being within the level of ordinary skill in the art since the applicant has not shown how the chosen shape is critical. 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (second foot)][AltContent: arrow][AltContent: textbox (first foot)][AltContent: textbox (gap/groove)]
    PNG
    media_image1.png
    633
    511
    media_image1.png
    Greyscale

	Claims 1, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu CN 201533702 in view of Nolan 2,653,330, as discussed above, in view of DeMayo 9,022,334. Xu in view of Nolan discloses all of the limitations of the claimed invention except for the lower clamp foot comprises a first and second foot. DeMayo teaches that it is known to have lower clamp foot comprises a first and second foot including a gap/groove. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu in view of Nolan to have the lower clamp foot comprises a first and second foot including a gap/groove as taught by DeMayo for purpose of providing a firm grip to a lip or rail type structure to prevent accidental removal. Xu in view of Nolan in view of DeMayo discloses all of the limitations of the claimed invention except for the groove that extends laterally along the gap along an arcuate path. It would have been an obvious matter of design choice to have made to have the groove that extends laterally along the gap along an arcuate path, since such a modification would have involved a mere change in the shape of a component to conform to the shape of the railing.  A change in shape is generally recognized as being within the level of ordinary skill in the art since the applicant has not shown how the chosen shape is critical. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631